                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

MICHAEL A. MAXIE,                       )
                                        )
                     Plaintiff,         )
             v.                         )    Cause No. 3:19-CV-25 RLM-MGG
                                        )
MANPOWER INC., et al.,                  )
                                        )
                     Defendants.        )

                                  OPINION AND ORDER

      Michael A. Maxie filed a complaint against the Manpower Inc. and number

of individual defendants. Mr. Maxie has also filed a concurrent motion to proceed

in forma pauperis against both entities. Mr. Maxie qualifies for a filing fee waiver,

but his complaint doesn’t state a claim upon which relief can be granted.

Accordingly, Mr. Maxie’s motion to proceed in forma pauperis is denied and his

case is dismissed.

      This court “may screen the complaint prior to service on the defendants,

and must dismiss the complaint if it fails to state a claim.” Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999). The court must dismiss an in forma pauperis

complaint if it fails to state a claim under 28 U.S.C. § 1915(e)(2)(B). Both 28

U.S.C. § 1915(e)(2)(B) and Federal Rule of Civil Procedure 12(b)(6) have the same

standard. Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1027 (7th Cir. 2013).

To state a claim, a complaint need only contain a short and plain statement

showing that the plaintiff is entitled to relief. See EEOC v. Concentra Health

Servs., Inc., 496 F.3d 773, 776 (7th Cir. 2007). The court must accept as true

all well-pleaded factual allegations in the complaint and draw all reasonable
inferences in favor of Mr. Maxie. See Hecker v. Deere & Co., 556 F.3d 575, 580

(7th Cir. 2009). A complaint must “state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Adams v. City of Indianapolis, 742 F.3d 720, 728 (7th Cir. 2014).

“Specific facts are not necessary; the statement need only give the defendant fair

notice of what . . . the claim is and the grounds upon which it rests.” Erickson

v. Pardus, 551 U.S. 89, 93 (2007). The court will interpret Mr. Maxie’s complaint

liberally because he’s litigating without counsel. See Ray v. Clements, 700 F.3d

993, 1002 (7th Cir. 2012).

      Mr. Maxie claims that Manpower Inc. treated him unfairly after he hurt

himself in a slip-and-fall while at Hertz Rental Car in South Bend and under the

employ of Manpower Inc. Mr. Maxie alleges that Manpower Inc. instructed him

to return to work while he was incapacitated, refused to rehire him after they

terminated his employment, and that the termination was due to him filing a

worker’s compensation claim. Mr. Maxie has also listed other defendants in his

complaint, including Gallagher Bassett Insurance Company, various individuals

on the Worker’s Compensation Board of Indiana, and St. Joseph County

Superior Court Judge Margot F. Reagan. He requests $300,000 in damages.

      The court lacks subject-matter jurisdiction to hear this case. “[R]ecovery

for personal injury or death by accident arising out of employment and in the

course of employment can be sought exclusively under the Worker’s



                                        2
Compensation Act and that such actions are cognizable only by the Worker’s

Compensation Board.” Perry v. Stitzer Buick GMC, Inc., 637 N.E.2d 1282, 1286

(Ind. 1994). “The Indiana Worker’s Compensation Act provides the exclusive

remedy for recovery of personal injuries arising out of and in the course of

employment.” GKN Co. v. Magness, 744 N.E.2d 397, 401-02 (Ind. 2001). Even

allegations of bad faith by an employer or insurance carrier falls within the

exclusive ambit of the Indian Worker’s Compensation Act. Amerisafe Risk

Services v. Estate of Wadsack ex rel. Wadsack, 980 N.E.2d 842, 844 (Ind. Ct.

App. 2012). This court lacks subject matter jurisdiction over Mr. Maxie’s claim

against his employer Manpower Inc. The Worker’s Compensation Board of

Indiana would be the proper venue for this claim.

      Indiana law recognizes a valid cause of action for terminating employment

in retaliation for filing a worker’s compensation claim. Frampton v. Central

Indiana Gas Co., 260 Ind. 249, 252 (1973) (“Retaliatory discharge for filing a

workmen's compensation claim is a wrongful, unconscionable act and should be

actionable in a court of law.”); Tony v. Elkhart County, 918 N.E.2d 363 (Ind. Ct.

App. 2009) (extending the relation cause of action to “constructive discharge.”).

To the extent that Mr. Maxie’s complaint alleges that he was subject to retaliatory

termination for filing a worker’s compensation claim, such relief could be granted

by an Indiana court. But Mr. Maxie hasn’t alleged diversity of citizenship. This

federal court therefore lacks personal jurisdiction.

      Mr. Maxie doesn’t offer any allegations against Gallagher Bassett

Insurance Company in his complaint. Nor does Mr. Maxie offer any allegations



                                        3
against the various members of the Worker’s Compensation Board of Indiana or

Judge Reagan. These individuals appear to have been included only because of

unfavorable decisions rendered against Mr. Maxie in prior judicial and

administrative proceedings.

      Accordingly, Mr. Maxie’s motion for leave to proceed in forma pauperis

[Doc. No. 4] is DENIED and his amended complaint [Doc. No. 2] is DISMISSED.

The Clerk is directed to enter judgment accordingly.

      SO ORDERED.

      ENTERED:     May 1, 2019



                                      /s/ Robert L. Miller, Jr.
                                    Judge, United States District Court




                                       4
